Title: To Thomas Jefferson from William Tatham, 26 October 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr Sir
                     
                            Norfolk 26th. October 1807.
                        
                        I arrived here last night, after having gone through an additional & thourough examination of Pamptico Sound since my last to you from Newbern, and had designed to have
                            set seriously to work in order to furnish Government with several Communications on the subject of our public economy,
                            particularly one on the defence of the Coast, wherein (corresponding in sentiment with Comodore Decatur touching the
                            Utility of such) I believe I should find myself competent to design on an improved Whale boat plan, a very superior System
                            & organization of an efficient maritime Infantry, to act in concert with the Gun Boats & Superior force. These I feel
                            also competent to raise & discipline, as Volunteers, (say to amo. of One thousand perhaps) among men well acquainted & of requisite qualifications by Land or Water. My
                            mortification however is great as you will judge, when in addition to the discouragement I have experienced from the
                            Secretaries of War & Navy, letters from England announce to me the entire stoppage of my draft and Salary by Messrs.
                            Learmouths & Berry whom I represent in this Country, & who ought to have a thousand guineas of mine in their hands,
                            besides their written obligation for two hundred pounds per Annum with Law & travelling expences during my continuance
                            in their affairs; & which I have not neglected. This Check compels
                            me to set out immediately to Carolina, to see for myself as well as possible; & near Newbern where your commands will
                            find me, I shall endeavour to finish what I propose, with a renewal of my offers to Congress, & to provide as well as I
                            can for an increasing family.
                        Thus circumstanced at fifty six years of age, and viewing (with concern for those who are dependent on me).
                            the approaching departure from office of a President who knows me, & knows my hearty & best wishes for the public
                            prosperity, I cannot but feel painful emotions: I shall endeavour nevertheless to pursue my objects with fortitude
                  and
                            have the honor to be Dr. Sir, Yours sincerely
                        
                            Wm Tatham
                     
                        
                    